Citation Nr: 0116155	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration to the left hand, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted an increased rating of 40 percent for the 
residuals of a laceration to the left hand, effective 
December 30, 1999.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the instant case has been completed.

2.  The objective medical evidence on file shows that the 
veteran's residuals of a laceration to the left hand has 
resulted in loss of function of the left thumb, left index 
and middle fingers, and the left wrist, indicative of severe 
incomplete paralysis of the median nerve group.  However, the 
medical evidence does not support a finding of complete 
paralysis of the median nerve group.

3.  The objective medical evidence does not show that the 
veteran's residuals of a laceration to the left hand has 
resulted in loss of use of the left hand.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a laceration to the left hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.350(a)(2), 4.1, 4.2, 4.10, 4.63, 4.71a (Diagnostic Code 
5125), 4.124 (Diagnostic Code 8515) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's residuals of a laceration to the left hand is 
evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 
8515.  Under this Code, a 40 percent rating is assigned for 
severe incomplete paralysis of the median nerve group, (minor 
extremity).  A 60 percent rating is warranted for complete 
paralysis of the median nerve; the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

The veteran's representative has contended that the 
disability should be evaluated as loss of use of the hand 
under 38 C.F.R. § 4.71a, Diagnostic Code 5125.  Under this 
Code, loss of use of the minor hand warrants a 60 percent 
rating.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran an examination in relation to this claim, and he 
has not indicated that the disability has increased in 
severity since the last examination.  The RO also advised the 
veteran of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating.  Further, the veteran has not identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Background.  The veteran's service medical records reflect 
that in February 1956 he lacerated his left hand, palm, 
thenar area, with involvement of the median digital nerve of 
the thumb when he attempted to close a glass door and his 
hand went through the door.  He subsequently underwent 
tenorrhaphy of the left flexor pollicus longus tendon, and 
neurorrhaphy of the median digital nerve to the radial border 
of the left thumb.  Further, sutures were applied to the 
lacerated wounds of the left palm, thenar area.  An 
orthopedic consultation conducted in conjunction with his 
April 1956 retirement examination showed a tender, healed 
"sinisoidal" scar on the anterior aspect of the left wrist 
and the thenar eminence.  Sensation was within normal limits 
- there was a minimal degree of flexion of the thumb, but the 
finger strength was good.  

Service connection was granted for residuals of a laceration 
to the left hand by a June 1958 rating decision.  An initial 
rating of 10 percent was assigned, effective March 28, 1958.

By a November 1998 rating decision, the assigned rating for 
the veteran's residuals of a laceration to the left hand was 
increased to 20 percent, effective June 10, 1998.  The 
veteran appealed this decision to the Board, contending that 
a higher rating was warranted.  A June 1999 Hearing Officer's 
Decision subsequently increased the assigned rating to 30 
percent, effective June 10, 1998.  Thereafter, in a July 1999 
statement, the veteran reported that he was satisfied with 
this decision, and withdrew his appeal.  

The veteran's current increased rating claim was received by 
the RO in January 2000.  

VA medical treatment records were subsequently added to the 
file which cover a period from June 1999 to January 2000.  
Among other things, records dated in December 1999 show that 
he complained, in part, that his left hand and arm had been 
bothering him a lot.  He reportedly had chronic loss of 
function from an injury while in the service.  It was also 
reported that he was taking only an occasional aspirin or 
Tylenol, because he did not want to get hooked on pain pills.

In February 2000, the veteran underwent a VA peripheral 
nerves examination.  At this examination, the veteran 
reported that he had received an injury in February 
"[19]96" with laceration of the medial digital nerve of the 
left thumb and the flexor pollicus longus of the left thumb 
which were repaired at that time.  Further, since his last VA 
medical examination of May 1999, he had had gradual 
deterioration and use of his left hand and wrist.  Since the 
time of the injury he had had numbness of the radial side of 
the thumb, which had not changed.  It was stated that it was 
not quite clear why he had lost wrist motion, but he was 
slowly losing range of motion of his left wrist.  Also, in 
the last year he had lost motion in his fingers, particularly 
the index and middle finger.  It was further noted that three 
years earlier he could appose his thumb to fingers, but not 
now.  When he drove, he partially held the wheel with the 
fingers of the left hand, but not the thumb.  Additionally, 
he could barely tie his shoelaces.  The examiner noted that 
he watched the veteran use the dorsum of the his left hand, 
and that it was difficult for him to do.

On examination, the examiner found that there was hypesthesia 
of the radial side of the veteran's left thumb.  There was a 
well-healed scar at the wrist, which was not tender or 
inflamed.  It was noted that the veteran held his hand with 
the left thumb, with the CP joint in 30 degrees of flexion, 
and the IP joint in 70 degrees of flexion.  Further, he could 
extend this from the 30 degrees of flexion of the IP joint, 
and he could extend it.  He could not flex from that position 
very much.  Moreover, he could not really appose the tip of 
the thumb to the fingers, and he could not grasp with his 
thumb.  On the index finger the CP joint on the left he did 
25 degrees of full extension, which was within the index 
finger.  In the index finger the proximal IP joint was 5 
degrees short of full extension.  The distal IP joint 
extended all right.  Flexion of proximal IP joint of index 
fingers was 100 degrees on the right, and 80 degrees on the 
left.  Flexion of the distal IP joint was 45 degrees for the 
right, and 30 degrees for the left.  Examination of the 
middle finger, extension of the proximal IP joint in the left 
was 20 degrees short of full extension.  Additionally, 
flexion of the proximal IP joint was 30 degrees compared to 
70 degrees on the right.  The ring finger of the left hand 
was 10 degrees of full extension, otherwise normal range of 
motion, and the ring fingers motioned "okay".  Examination 
of the wrist showed dorsiflexion to be 65 degrees on the 
right, and 25 degrees on the left.  Plantar flexion was 40 
degrees on the right, and 20 degrees on the left.  Ulnar 
deviation was 35 degrees on the right, and 10 degrees on the 
left.  Finally, radial deviation was 40 degrees on the right, 
and 10 degrees on the left.

Following examination of the veteran, the examiner's 
impression was laceration of the medial digital nerve to the 
left thumb; and laceration of the flexor pollicus longus 
tendon to the left thumb, with loss of function of the left 
thumb, left index and middle fingers, and of the left wrist.

The veteran submitted a private medical statement from a 
L.E.G., M.D., dated in September 2000.  The physician noted 
that the veteran had experienced a cut to his left medial 
forearm 40 years earlier, and that he appeared to have 
residuals of both median and ulnar nerve damage, as well as 
possible extensor tendons of the left thumb.  However, the 
doctor could not tell if the deep radial nerve was also 
involved, but there appeared to be evidence of superficial 
left radial nerve involvement.  Dr. G. stated that these 
appeared to be permanent.  Moreover, the physician 
recommended that VA offer the veteran a referral to a good 
plastic surgeon who did a great deal of hand work in order to 
see if there was anything that could be done in regards to 
tendon transfers.

In a May 2001 statement, the veteran's representative 
asserted that the February 2000 VA medical examination 
annotated severe residuals of the laceration to the hand, 
which included: the inability to oppose the thumb to the 
fingers; inability to grasp with the thumb; no motion of the 
index and middle fingers; and "[h]yperstesia" and numbness 
in the right radial thumb.  Further, the representative 
contended that the veteran had no effective remaining 
function of this hand.  The representative noted that the 
veteran could only tie his shoe using the dorsum of the left 
thumb to tie, not the actual thumb and the fingertips.  
Moreover, the representative asserted that an electronic hand 
prosthesis had far better function than the veteran's hand.  
The representative stated that an electronic (micro 
circuited) prosthesis could at least oppose the thumb and 
grasp with the thumb.  Additionally, the representative 
stated that the old "hook" hand prosthesis "can; as well 
as both parts of the 'hook' oppose each other."  Therefore, 
the representative contended that the veteran would be better 
served with a prosthesis, and would be better served if her 
were evaluated and rated for the left hand disorder via 
Diagnostic Code 5125.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his residuals of a 
laceration to the left hand.

The objective medical evidence on file shows that the 
veteran's residuals of a laceration to the left hand has 
resulted in loss of function of the left thumb, left index 
and middle fingers, and the left wrist, indicative of severe 
incomplete paralysis of the median nerve group.  However, the 
medical evidence does not support a finding of complete 
paralysis of the median nerve group, which is necessary for 
the next higher rating of 60 percent under Diagnostic Code 
8515.  (Emphasis added).  Further, the medical evidence does 
not show loss of use of the left hand so as to warrant a 60 
percent rating pursuant to Diagnostic Code 5125.

The February 2000 VA medical examination clearly shows loss 
of motion of the index and middle fingers of the left hand, 
especially on comparison to the right hand.  Further, the 
same is true regarding range of motion of the left wrist.  
Also, the examination shows limitation of motion of the 
veteran's left thumb; hypesthesia of the radial side of the 
left thumb; that the veteran could not appose the tip of the 
thumb to the fingers; and he could not grasp with his thumb.  
However, the veteran still has some range of motion in his 
left index and middle fingers, as well as his left wrist.  
Moreover, the ring finger was 10 degrees of full extension, 
otherwise normal range of motion, and it was noted that the 
motion of the ring fingers was "okay".  Additionally, there 
is no medical evidence to support a finding that the index 
and middle fingers are more extended than normally; that 
there is considerable atrophy of the muscles of the thenar 
eminence; that the thumb is in the plane of the hand (ape 
hand); that pronation is incomplete and defective; that there 
is an absence of flexion of index finger with inability to 
make a fist and with index and middle fingers remaining 
extended; that he cannot flex the distal phalanx of the 
thumb; that he has defective opposition and abduction of the 
thumb at right angles to the palm; or that there is pain with 
trophic disturbances.  Simply stated, the disability picture 
that has been presented, while severe, is adequately 
compensated at 40 percent, as the veteran does not meet most 
of the criteria for loss of use of a hand.  

The Board notes that the September 2000 statement from 
L.E.G., M.D, indicated that the laceration to the veteran's 
left hand may have also resulted in radial and ulnar nerve 
damage, which is evaluated pursuant to Diagnostic Codes 8514 
and 8516 respectively.  However, this is not supported by the 
service medical records, which shows that only the median 
nerve and the pollicus longus tendon were affected; neither 
the radial or the ulnar nerve were affected.  Moreover, even 
if there was damage to the radial and ulnar nerves, the 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Since Diagnostic Codes 8514, 8515, and 8516 all 
concern paralysis of the hand, the veteran would not be 
entitled to separate ratings for median, radial, and ulnar 
nerve impairment.

As stated above, the Board finds that the medical evidence 
does not support a finding that the veteran's left hand 
impairment is equivalent to loss of use of the left hand.  
The February 2000 VA medical examination reflects that the 
veteran still has some functional ability in his left index, 
middle, and ring finger.  For example, while driving he was 
able to partially hold the wheel with the fingers of his left 
hand, but not his thumb.  Further, while it was difficult, he 
was still able to tie his shoelaces.  Additionally, the 
medical evidence does not show complete ankylosis of two 
major joints of an extremity.  Therefore, in spite of the 
contentions of the representative, the Board does not find 
that the medical evidence shows that the actual remaining 
function of the left hand - to include the acts of grasping 
manipulation, etc. - could be accomplished equally well by an 
amputation stump with prosthesis.  See 38 C.F.R. §§ 
3.350(a)(2), 4.63.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his residuals of a 
laceration to the left hand.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).











ORDER

Entitlement to an increased rating for residuals of a 
laceration to the left hand, currently evaluated as 40 
percent disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

